Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 19, 2016

                                      No. 04-16-00447-CV

                     8305 BROADWAY INC. and Changing Surface, Inc.,
                                    Appellants

                                                v.

           J&J MARTINDALE VENTURES, LLC dba Big Hops Growler Station,
                               Appellees

                  From the County Court At Law No. 10, Bexar County, Texas
                                   Trial Court No. 386551
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
        The appellate record was due on July 19, 2016. The clerk’s record was filed on July 21,
2016. The court reporter responsible for preparing the reporter’s record filed a notification of
late record on July 29, 2016, stating that appellants had failed to designate and pay for, or make
payment arrangements for, the preparation of the reporter’s record. On July 29, 2016, we
ordered appellants to provide written proof that the reporter’s record had been requested and that
payment, or payment arrangements, had been made with the court reporter. Appellants timely
submitted written proof of payment for the reporter’s record. Accordingly, it is ORDERED that
the reporter’s record is due no later than thirty (30) days from the date of this order.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court